                                       Case 2:19-cv-03655-PJW Document 1 Filed 04/30/19 Page 1 of 8 Page ID #:1




                                     KAZEROUNI LAW GROUP, APC
                                 1
                                     Abbas Kazerounian, Esq. (249203)
                                 2   ak@kazlg.com
                                     Matthew M. Loker, Esq. (279939)
                                 3
                                     ml@kazlg.com
                                 4   Elizabeth A. Wagner, Esq. (317098)
                                     elizabeth@kazlg.com
                                 5
                                     1303 East Grand Avenue, Suite 101
                                 6   Arroyo Grande, CA 93420
                                     Telephone: (805) 335-8455
                                 7
                                     Facsimile: (800) 520-5523
                                 8
                                 9
                                     HYDE & SWIGART
                                     Joshua B. Swigart, Esq. (225557)
                                10   josh@westcoastlitigation.com
                                11
                                     2221 Camino Del Rio South, Ste. 101
KAZEROUNI LAW GROUP, APC
 1303 EAST GRAND AVE, STE 101




                                     San Diego, CA 92108
  ARROYO GRANDE, CA 93420




                                12   Telephone: (619) 233-7770
                                13
                                     Facsimile: (619) 297-1022

                                14                     UNITED STATES DISTRICT COURT
                                15                    CENTRAL DISTRICT OF CALIFORNIA
                                         JANETTE DEREMO,                      Case No.:
                                16
                                                        Plaintiff,
                                17                                            COMPLAINT FOR DAMAGES
                                                        v.                    FOR VIOLATION OF:
                                18
                                         RESURGENT CAPITAL
                                19       SERVICES L.P.,                           1. THE ROSENTHAL FAIR
                                20                                                   DEBT COLLECTION
                                                       Defendant.
                                                                                     PRACTICES ACT, CAL. CIV.
                                21                                                   CODE § 1788, ET SEQ.
                                22                                                2. THE FAIR DEBT
                                                                                     COLLECTION PRACTICES
                                23                                                   ACT, 15 U.S.C. § 1692, ET
                                24                                                   SEQ.

                                25

                                26                                            LIMITED – UNDER $10,000
                                27
                                28
                                     Case #                                        Deremo v. Resurgent Capital Services L.P.
                                                                      COMPLAINT
                                         Case 2:19-cv-03655-PJW Document 1 Filed 04/30/19 Page 2 of 8 Page ID #:2



                                1                                           INTRODUCTION
                                2    1.      The California legislature has determined that the banking and credit system
                                3            and grantors of credit to consumers are dependent upon the collection of just
                                4            and owing debts and that unfair or deceptive collection practices undermine
                                5            the public confidence that is essential to the continued functioning of the
                                6            banking and credit system and sound extensions of credit to consumers. The
                                7            Legislature has further determined that there is a need to ensure that debt
                                8            collectors exercise this responsibility with fairness, honesty, and due regard
                                9            for the debtor’s rights and that debt collectors must be prohibited from
                                10           engaging in unfair or deceptive acts or practices.1
                                11   2.      The United States Congress has found abundant evidence of the use of
KAZEROUNI LAW GROUP, APC




                                12           abusive, deceptive, and unfair debt collection practices by many debt
 1303 EAST GRAND AVE, STE 101
  ARROYO GRANDE, CA 93420




                                13           collectors, and has determined that abusive debt collection practices contribute
                                14           to the number of personal bankruptcies, to marital instability, to the loss of
                                15           jobs, and to invasions of individual privacy. Congress wrote the Fair Debt
                                16           Collection Practices Act, 15 U.S.C. § 1692 et seq, to eliminate abusive debt
                                17           collection practices by debt collectors, to insure that those debt collectors who
                                18           refrain from using abusive debt collection practices are not competitively
                                19           disadvantaged, and to promote consistent State action to protect consumers
                                20           against debt collection abuses.
                                21   3.      Plaintiff JANETTE DEREMO (“Plaintiff”) through Plaintiff’s attorneys,
                                22           brings this lawsuit to challenge the actions of Defendant RESURGENT
                                23           CAPITAL SERVICES L.P. (“Defendant”) with regard to attempts by
                                24           Defendant, a debt collector, to unlawfully and abusively collect a debt
                                25           allegedly owed by Plaintiff, and this conduct caused Plaintiff damages.
                                26   ///
                                27   ///
                                28   1
                                         Cal. Civ. Code §§ 1788.1 (a)-(b)
                                     Case #                                       1 of 7     Deremo v. Resurgent Capital Services L.P.
                                                                               COMPLAINT
                                      Case 2:19-cv-03655-PJW Document 1 Filed 04/30/19 Page 3 of 8 Page ID #:3



                                1    4.    Plaintiff makes these allegations on information and belief, with the exception
                                2          of those allegations that pertain to a Plaintiff, or to a Plaintiff's counsel, which
                                3          Plaintiff alleges on personal knowledge.
                                4    5.    While many violations are described below with specificity, this Complaint
                                5          alleges violations of the statutes cited in their entirety.
                                6    6.    Unless otherwise stated, Plaintiff alleges that any violations by Defendant
                                7          were knowing and intentional, and that Defendant did not maintain procedures
                                8          reasonably adapted to avoid any such violation.
                                9    7.    Unless otherwise indicated, the use of any Defendant’s name in this
                                10         Complaint includes all agents, employees, officers, members, directors, heirs,
                                11         successors, assigns, principals, trustees, sureties, subrogees, representatives,
KAZEROUNI LAW GROUP, APC




                                12         and insurers of that Defendant named.
 1303 EAST GRAND AVE, STE 101
  ARROYO GRANDE, CA 93420




                                13                                        JURISDICTION AND VENUE
                                14   8.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C. §
                                15         1692; and, 28 U.S.C. § 1367 for supplemental state claims.
                                16   9.    This action arises out of Defendant’s violations of (i) the Rosenthal Fair Debt
                                17         Collection Practices Act, Cal. Civ. Code § 1788.17 (“RFDCPA”); and, (ii)
                                18         Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
                                19   10. Because Defendants conduct business within the State of California, personal
                                20         jurisdiction is established.
                                21   11. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
                                22         Experian resides in the County of Santa Barbara, State of California which is
                                23         within this judicial district; (ii) the conduct complained of herein occurred
                                24         within this judicial district; and, (iii) Defendants conducted business within
                                25         this judicial district at all times relevant.
                                26   ///
                                27   ///
                                28   ///

                                     Case #                                     2 of 7       Deremo v. Resurgent Capital Services L.P.
                                                                             COMPLAINT
                                      Case 2:19-cv-03655-PJW Document 1 Filed 04/30/19 Page 4 of 8 Page ID #:4



                                1                                            PARTIES
                                2    12. Plaintiff is a natural person who resides in the Santa Barbara County, State of
                                3          California, from whom a debt collector sought to collect a consumer debt
                                4          which was due and owing or alleged to be due and owing from Plaintiff.
                                5    13. Plaintiff is a “debtor” as that term is defined by Cal. Civ. Code § 1788.2(h);
                                6          and, a “consumer” as defined by 15 U.S.C. § 1692a(3).
                                7    14. Plaintiff is informed and believes, and thereon alleges, that Defendant is
                                8          located in the State of California, with several other locations.
                                9    15. Plaintiff is informed and believes, and thereon alleges, that Defendant, in the
                                10         ordinary course of business, regularly, on behalf of themselves or others,
                                11         engage in “debt collection” as that term is defined by California Civil Code §
KAZEROUNI LAW GROUP, APC




                                12         1788.2(b), and is therefore a “debt collector” as that term is defined by
 1303 EAST GRAND AVE, STE 101
  ARROYO GRANDE, CA 93420




                                13         California Civil Code § 1788.2(c); and, 15 U.S.C. § 1692a(6).
                                14   16. This case involves money, property or their equivalent, due or owing or
                                15         alleged to be due or owing from a natural person by reason of a consumer
                                16         credit transaction. As such, this action arises out of a “consumer debt” and
                                17         “consumer credit” as those terms are defined by Cal. Civ. Code § 1788.2(f);
                                18         and, and, 15 U.S.C. § 1692a(5).
                                19                                  FACTUAL ALLEGATIONS
                                20   17. At all times relevant, Plaintiff is an individual residing within the State of
                                21         California.
                                22   18. Plaintiff is informed and believes, and thereon alleges, that at all times
                                23         relevant, Defendant conducted business in the State of California.
                                24   ///
                                25   ///
                                26   ///
                                27   ///
                                28   ///

                                     Case #                                   3 of 7       Deremo v. Resurgent Capital Services L.P.
                                                                           COMPLAINT
                                      Case 2:19-cv-03655-PJW Document 1 Filed 04/30/19 Page 5 of 8 Page ID #:5



                                1    19. Sometime prior to 2019, Plaintiff incurred financial obligations to Defendant
                                2         that were money, property, or their equivalent, which are due or owing, or
                                3         alleged to be due or owing, from a natural person to another person and were
                                4         therefore “debt(s)” as that term is defined by California Civil Code §1788.2(d)
                                5         and a “consumer debt” as that term is defined by California Civil Code
                                6         §1788.2(f); and, and, 15 U.S.C. § 1692a(5).
                                7    20. Sometime thereafter, Plaintiff allegedly fell behind in the payments allegedly
                                8         owed on the alleged debt.
                                9    21. As a result of Plaintiff’s alleged delinquency, Plaintiff has received electronic
                                10        communications from Defendant attempting to collect Plaintiff’s alleged debt.
                                11        These electronic communications constitute “debt collection” as that phrase is
KAZEROUNI LAW GROUP, APC




                                12        defined by Cal. Civ. Code § 1788.2(b).
 1303 EAST GRAND AVE, STE 101
  ARROYO GRANDE, CA 93420




                                13   22. On October 17, 2018, Plaintiff informed Defendant via certified mail that
                                14        Plaintiff refused to pay Plaintiff’s alleged debt alleged to be owed to
                                15        Defendant.
                                16   23. Plaintiff’s refusal to pay letter was received by Defendant on October 26,
                                17        2018 at 8:24 a.m. confirmed by certified mail.
                                18   24. Despite receiving Plaintiff’s written request, Defendant has continued to
                                19        repeatedly contact Plaintiff with regard to Plaintiff’s alleged debt throughout
                                20        October 2018.
                                21   25. Specifically, Defendant caused the following Facebook ad to appear for
                                22        Plaintiff through the usage of targeted marketing:
                                23
                                24
                                25
                                26

                                27
                                28

                                     Case #                                 4 of 7         Deremo v. Resurgent Capital Services L.P.
                                                                         COMPLAINT
                                      Case 2:19-cv-03655-PJW Document 1 Filed 04/30/19 Page 6 of 8 Page ID #:6



                                1
                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                                10
                                11
KAZEROUNI LAW GROUP, APC




                                12
 1303 EAST GRAND AVE, STE 101
  ARROYO GRANDE, CA 93420




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20   26. On information and belief, Defendant caused this collection attempt to appear
                                21        on Plaintiff’s Facebook page by utilizing Facebook Ads.
                                22   27. Such contact after a refusal to pay letter was received constitutes a violation of
                                23        15 U.S.C. § 1692c(c), which is incorporated into the RFDCPA through Cal.
                                24        Civ. Code § 1788.17. Thus, Defendant has also violated Cal. Civ. Code §
                                25        1788.17.
                                26

                                27
                                28

                                     Case #                                 5 of 7       Deremo v. Resurgent Capital Services L.P.
                                                                         COMPLAINT
                                      Case 2:19-cv-03655-PJW Document 1 Filed 04/30/19 Page 7 of 8 Page ID #:7



                                1                          CAUSE OF ACTION CLAIMED BY PLAINTIFF
                                2                                         COUNT I
                                3       VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                                4                         Cal. Civ. Code §§ 1788-1788.32 (RFDCPA)
                                5                               [AGAINST ALL DEFENDANTS]
                                6    28. Plaintiff incorporates by reference all of the above paragraphs of this
                                7         Complaint as though fully stated herein.
                                8    29. The foregoing acts and omissions constitute numerous and multiple violations
                                9         of the RFDCPA.
                                10   30. As a result of each and every violation of the RFDCPA, Plaintiff is entitled to
                                11        any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
KAZEROUNI LAW GROUP, APC




                                12        damages for a knowing or willful violation in the amount up to $1,000.00
 1303 EAST GRAND AVE, STE 101
  ARROYO GRANDE, CA 93420




                                13        pursuant to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and
                                14        costs pursuant to Cal. Civ. Code § 1788.30(c) from each Defendant
                                15        individually.
                                16                                       COUNT II
                                17            VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                18                           15 U.S.C. §§ 1692-1692(p) (FDCPA)
                                19                              [AGAINST ALL DEFENDANTS]
                                20   31. Plaintiff incorporates by reference all of the above paragraphs of this
                                21        Complaint as though fully stated herein.
                                22   32. The foregoing acts and omissions constitute numerous and multiple violations
                                23        of the FDCPA.
                                24   33. As a result of each and every violation of the FDCPA, Plaintiff is entitled to
                                25        any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages
                                26        for a knowing or willful violation in the amount up to $1,000.00 pursuant to
                                27        15 U.S.C. § 1692k(a)(2)(A); and reasonable attorney’s fees and costs pursuant
                                28        to 15 U.S.C. § 1692k(a)(3) from each Defendant individually.

                                     Case #                                6 of 7       Deremo v. Resurgent Capital Services L.P.
                                                                        COMPLAINT
                                      Case 2:19-cv-03655-PJW Document 1 Filed 04/30/19 Page 8 of 8 Page ID #:8



                                1                                      PRAYER FOR RELIEF
                                2    WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
                                3              • An award of actual damages, in an amount to be determined at trial,
                                4                 pursuant to Cal. Civ. Code § 1788.30(a), against each named Defendant
                                5                 individually;
                                6              • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code
                                7                 § 1788.30(b), against each named Defendant individually;
                                8              • An award of costs of litigation and reasonable attorney’s fees, pursuant
                                9                 to Cal. Civ. Code § 1788.30(c), against each named Defendant
                                10                individually;
                                11            • An award of actual damages, in an amount to be determined at trial,
KAZEROUNI LAW GROUP, APC




                                12               pursuant to 15 U.S.C. § 1692k(a)(1), against Defendant;
 1303 EAST GRAND AVE, STE 101
  ARROYO GRANDE, CA 93420




                                13            • An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
                                14               1692k(a)(2)(A), against Defendant;
                                15            • An award of costs of litigation and reasonable attorney’s fees, pursuant to
                                16               15 U.S.C. § 1692k(a)(3), against Defendant;
                                17             • Any and all other relief that this Court deems just and proper.
                                18                                      TRIAL BY JURY
                                19   34. Pursuant to the seventh amendment to the Constitution of the United States of
                                20        America, Plaintiff is entitled to, and demands, a trial by jury.
                                21
                                     Dated: April 30, 2019                                            Respectfully submitted,
                                22
                                23                                                    KAZEROUNI LAW GROUP, APC
                                24
                                                                                          By: ___/s/ Matthew M. Loker___
                                25                                                              MATTHEW M. LOKER, ESQ.
                                                                                                 ATTORNEY FOR PLAINTIFF
                                26

                                27
                                28

                                     Case #                                    7 of 7       Deremo v. Resurgent Capital Services L.P.
                                                                            COMPLAINT
